UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-7299



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WILLIAM MCKINLEY WILLIAMS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.   Robert G. Doumar, Senior
District Judge. (CR-00-119)


Submitted: December 22, 2005               Decided:   January 3, 2006


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William McKinley Williams, Appellant Pro Se.  Raymond Edward
Patricco, Jr., Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          William Williams appeals the district court’s orders

denying his motion filed under 18 U.S.C. § 3582(c) (2000) and

motion for reconsideration.   We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.   See United States v. Williams, No. CR-00-

119 (E.D. Va. Aug. 8, 2005).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                               - 2 -